Case 14-21449        Doc 65     Filed 10/11/18     Entered 10/11/18 10:05:03          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-21449
         Jamie A Amelio

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/06/2014.

         2) The plan was confirmed on 08/22/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/11/2015, 07/29/2016, 01/05/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/03/2016, 12/29/2016, 11/10/2017, 07/05/2018.

         5) The case was dismissed on 08/03/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,750.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-21449      Doc 65     Filed 10/11/18        Entered 10/11/18 10:05:03                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $13,515.31
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                    $13,515.31


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $3,390.33
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $638.39
     Other                                                                     $2.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,030.72

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 ARMOR SYSTEMS CORP               Unsecured         672.00        459.00           459.00           0.00        0.00
 CAPITAL ONE AUTO FINANCE         Unsecured            NA       1,616.87         1,616.87           0.00        0.00
 CAPITAL ONE AUTO FINANCE         Secured       13,900.00     13,900.00        13,900.00       8,161.96    1,322.63
 CAVALRY SPV I LLC                Unsecured         492.00        492.18           492.18           0.00        0.00
 COLLIN COUNTY COMMUNITY COLL     Unsecured           0.00      1,020.00         1,020.00           0.00        0.00
 GINNYS                           Unsecured            NA         705.92           705.92           0.00        0.00
 PEOPLES GAS LIGHT & COKE CO      Unsecured         985.00        575.27           575.27           0.00        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      1,048.00       1,048.99         1,048.99           0.00        0.00
 PREMIER BANKCARD/CHARTER         Unsecured         493.00        493.02           493.02           0.00        0.00
 INFINITY HEALTHCARE PHYSICIANS   Unsecured         288.90           NA               NA            0.00        0.00
 LAKE COUNTY ACUTE CARE           Unsecured          52.84           NA               NA            0.00        0.00
 LAKE COUNTY MEDICAL GROUP        Unsecured         268.84           NA               NA            0.00        0.00
 NATIONAL CREDIT MGMT             Unsecured      1,020.00            NA               NA            0.00        0.00
 NRI LABS                         Unsecured          52.84           NA               NA            0.00        0.00
 PROCOLLECT INC                   Unsecured         171.00           NA               NA            0.00        0.00
 PULMONARY MEDICINE               Unsecured         175.00           NA               NA            0.00        0.00
 RADIATION IMAGING SPECIALIST     Unsecured         834.88           NA               NA            0.00        0.00
 STELLAR RECOVERY                 Unsecured         430.00           NA               NA            0.00        0.00
 DR BIRHANU                       Unsecured         458.00           NA               NA            0.00        0.00
 DR DANTE GABRIEL                 Unsecured         116.43           NA               NA            0.00        0.00
 DR GERALD CAHILL                 Unsecured      1,600.00            NA               NA            0.00        0.00
 DR SHAH                          Unsecured          19.58           NA               NA            0.00        0.00
 FIGI S COMPANIES                 Unsecured          75.00           NA               NA            0.00        0.00
 ADVOCATE CONDELL                 Unsecured         303.91           NA               NA            0.00        0.00
 ADVOCATE MEDICAL GROUP           Unsecured         235.15           NA               NA            0.00        0.00
 AMERICAN MEDICAL COLLECTION A    Unsecured         218.03           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-21449      Doc 65     Filed 10/11/18        Entered 10/11/18 10:05:03                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal       Int.
 Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
 USCB CORP                        Unsecured      1,227.00            NA           NA             0.00        0.00
 GROOT                            Unsecured         162.42           NA           NA             0.00        0.00
 MEDICAL RECOVERY SPEC            Unsecured         443.00           NA           NA             0.00        0.00
 BLAKELY WITT & ASSOC             Unsecured         539.00           NA           NA             0.00        0.00
 UNITED HOSPITAL SYSTEM           Unsecured         680.02           NA           NA             0.00        0.00
 UNIVERSITY OF CHICAGO MEDICINE   Unsecured         547.39           NA           NA             0.00        0.00
 STONEBERRY                       Unsecured            NA         361.37       361.37            0.00        0.00
 TEXAS HEALTH & HUMAN SERVICES    Unsecured            NA       2,104.00     2,104.00            0.00        0.00
 UNITED CONSUMER FINANCIAL        Unsecured      1,200.00       1,224.72     1,224.72            0.00        0.00
 US DEPARTMENT OF EDUCATION       Unsecured      5,314.00       5,651.14     5,651.14            0.00        0.00
 WISCONSIN BELL                   Unsecured            NA         104.92       104.92            0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00                 $0.00
       Mortgage Arrearage                                     $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                           $13,900.00           $8,161.96             $1,322.63
       All Other Secured                                      $0.00               $0.00                 $0.00
 TOTAL SECURED:                                          $13,900.00           $8,161.96             $1,322.63

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,857.40                  $0.00               $0.00


 Disbursements:

        Expenses of Administration                              $4,030.72
        Disbursements to Creditors                              $9,484.59

 TOTAL DISBURSEMENTS :                                                                         $13,515.31




UST Form 101-13-FR-S (9/1/2009)
Case 14-21449        Doc 65      Filed 10/11/18     Entered 10/11/18 10:05:03            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
